Citation Nr: 1519139	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-16 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for schizophrenia, previously characterized as a "nervous condition," to include psychosis.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for an acquired psychiatric disorder other than schizophrenia, claimed as PTSD.


REPRESENTATION

Appellant represented by:	Robert M. Norris, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to July 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia, reopened a previously denied claim for schizophrenia, but denied service connection for schizophrenia and for PTSD.  In July 2010, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for PTSD.  In April 2012, the RO issued a statement of the case which addressed only the Veteran's claim for PTSD.  In June 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In June 2014, the RO issued a supplemental SOC (SSOC) reflecting continued denial of service connection for both PTSD and schizophrenia.

Although the Veteran's July 2010 NOD was expressly limited to disagreement with the denial of service connection for PTSD, in June 2011-within one year of the notification of the June 2010 rating decision-the Veteran's attorney filed a statement with the AOJ.  In that statement, the attorney specifically referenced some of the claims addressed in the June 2010 rating decision, omitting specific mention of the claim for schizophrenia.  Importantly, however, the June 2011 statement specifically conveyed the Veteran's disagreement with "all the adjudicative determinations" made in the June 2010 rating decision-which would include denial of the reopened claim for service connection claim for schizophrenia.  Accordingly, the Board liberally construes and accepts the June 2011 statement as expressing timely disagreement with the RO's denial of service connection for schizophrenia.  

While the RO did not thereafter issue  an SOC specific to this issue, the matter was addressed in the June 2014 SSOC.  The Board also notes that no timely substantive appeal on the matter of service connection for schizophrenia has been filed.  Nonetheless, given various administrative actions which may have led the Veteran to believe that the matter of service connection for schizophrenia was on appeal-to include issuance of the June 2014 SSOC, in part, addressing the matter; certification of that matter as an issue on appeal; and allowing testimony on the issue during the November 2014 Board hearing-the Board finds that the filing of a timely substantive appeal with respect to claim involving schizophrenia has, effectively, been waived.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009).

Moreover, although, as indicated above, the RO reopened the previously denied claim involving schizophrenia, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection for schizophrenia.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal involving schizophrenia, a psychosis, as encompassing the first and second matters set forth on the title page.

In characterizing the appeal as involving a request to reopen, the Board has considered prior April and May 1989 denials of service connection for a "nervous condition," to include psychosis, on the bases that the evidence did not show a chronic psychiatric disability in service or a psychosis within a year of separation from service.  In connection with the current claim, however (as discussed below), medical evidence has been received of a confirmed diagnosis and ongoing treatment of schizophrenia together with the allegations by the Veteran of continuing symptomatology since service.  Cf. Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (holding that evidence of a misdiagnosis does not constitute a new claim).

With respect to the claim for service connection for an acquired psychiatric disorder other than schizophrenia, to include PTSD, the Board notes that the Veteran also seeks service connection for psychiatric disability claimed as PTSD, based on  new allegations concerning alleged in-service incidents he experienced while stationed in South Korea, including the witnessing of the suicide of a fellow service member.  See October 2009 and January 2010 VA Forms 21-0781.  When a claim has been previously disallowed based upon the same factual basis before consideration of a reopened claim the Board is required to determine whether new and material evidence was received.  See Barnett, 83 F.3d 1380 at 1384.  Therefore, this claim is grounded upon a different factual basis than the Veteran's previously denied claim for a nervous condition, to include a psychosis.  Furthermore, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Clemons v. Shinseki, 23 Vet. App. 1 (2009), has also held that an initial claim of entitlement service connection for PTSD should be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Consequently, the claim adjudicated as one for PTSD has been expanded to include consideration of the acquired psychiatric diagnoses of record other than schizophrenia.

In January 2014 and April 2014, the Veteran testified on separate occasions during hearings before a before a Decision Review Officer (DRO) at the RO.  Transcripts of those hearings are of record.

In November 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing, however, is not of record as the recording of that hearing was deemed inaudible.  In a December 2014 letter, the Board notified the Veteran and his attorney that a transcript of the November 2014 hearing could not be produced due to audio malfunction heard throughout the recorded testimony and offered the Veteran the option to appear at another hearing.  The letter further indicated that if no response to the Board's letter was received within 30 days from the date of the letter, the Board would assume that no additional hearing was desired.  At least 60 days have passed since the December 2014 letter, with no response from the Veteran or his attorney received.  Accordingly, consistent the December 2014 letter, the Board assumes that the Veteran does not desire another Board hearing.

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a June 2014 VA examination report and newly associated records from the Social Security Administration (SSA), they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Board's decision reopening the Veteran's previously-denied claim for service connection for service connection for schizophrenia, previously characterized as a "nervous condition," to include psychosis, is set forth below.  The claims for service connection, on the merits, for schizophrenia and also for an acquired psychiatric disability other than schizophrenia, to include PTSD, are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As final preliminary matters, the Board notes that, in a July 2010 statement, the Veteran raised the matter of entitlement to nonservice-connected pension (which has previously been denied), as well as the matter of his entitlement to a total disability rating based on individual unemployability (TDIU).  However, as the RO has not addressed either matter raised in that statement, the Board does not have jurisdiction over such matters, and they are referred to the AOJ for appropriate action.  See  38 C.F.R. § 19.9(b) (2014). 




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In April 1989, the RO denied the Veteran's claim for service connection for a "nervous condition."  The Veteran initiated an appeal with the filing of an NOD later in April 1989, but did not file a timely substantive appeal following the issuance of a May 1989 SOC..

3.  Evidence associated with the claims file since the RO's April 1989 and May 1989 denials includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1989 and May 1989 denials of the Veteran's claim for service connection for a "nervous condition," to include psychosis, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As evidence received since the April and May 1989 denials is new and material, the criteria for reopening the claim for service connection are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the request to reopen the claim involving schizophrenia, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Under legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be presumed for certain chronic diseases, to include psychoses, which are manifested to a compensable degree within a prescribed period after service (one year for psychoses).  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Historically, the RO originally denied the Veteran's claim for a "nervous disorder" in January 1975 because service treatment records showed no evidence of treatment for a nervous disorder and there was no evidence of chronic pathology.

In March 1989, the Veteran filed a service connection claim for nerves and for nonservice-connected pension.  In an April 7, 1989 letter, the RO denied the Veteran's claims, noting that his service connection claim had been previously denied as service medical records failed to show evidence of treatment for a nervous condition while in service.  Later that month, the Veteran filed an NOD with respect to the April 1989 denial, disagreeing only with the denial of his service connection claim for a nervous condition.  In May 1989, the RO issued a rating decision denying service connection for treatment purposes under 38 U.S.C. § 602.  At the same time, the RO also issued an SOC, which continued the denial of service connection for a nervous condition on the bases that no new and material evidence had been received showing that the Veteran had developed a chronic psychiatric disability during service, or a psychosis within a year of discharge from service.  

The pertinent evidence of record at the time of the April and May 1989 denials includes the Veteran's service treatment records (STRs) (documenting no complaint, finding , VA treatment records, dated from October 1974 to May 1983; a letter notifying VA of the Veteran's psychiatric admission to a private hospital in or around July 1980; a letter from the Social Security Administration (SSA) notifying the Veteran of an award of disability benefits without stating the nature of such disability.  Generally, the post-service medical  records documents complaints of and treatment for the Veteran's nervousness, and his psychiatric admission to a VA Medical Center in Tuscaloosa, Alabama for agitation and uncontrollable behavior.  They also reflect various assessments pertaining to psychoses, to include manic depressive disorder, bipolar disorder, acute psychosis substance induced, and rule out schizophrenia, paranoid type.

Following the issuance of the May 1989 SOC, the Veteran not perfect an appeal his fid not perfected Although the Veteran was notified of the denial and his appellate rights in a May 22, 1989 letter, he did not perfect his appeal.  No additional evidence was received within one year following notification of the denial, and no additional STRs were received subsequently, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's May 1989 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to provide a medical examination or opinion.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since May 1989 are more recent VA treatment records and private treatment records, SSA records, VA examination reports, and the Veteran's oral and written statements (to include as reflected in his RO and Board hearing testimony),.

The Board finds that the above-described evidence-specifically, medical records showing a confirmed diagnosis for schizophrenia and ongoing psychiatric treatment, as well as the Veteran's statements concerning his receipt of mental health treatment within a year of his separation from service-provides a basis for reopening the claim for service connection for schizophrenia, previously characterized as a "nervous condition," to include psychosis.  In this regard, various medical treatment records, including the reports of the June 1993, March 2012, and June 2014 VA examinations, reflect confirmed diagnoses of a psychosis, specifically schizophrenia.  Additionally, the Veteran has asserted that he incurred a mental condition in service which has worsened over the years.  See July 2009 VA Form 21-4138.  Specifically, the Veteran has alleged that he had a "breakdown" in service and was given medications (October 9, 2008 VA Mental Health Intake Note); that he began having trouble with his "nerves" in the army, sought treatment for such a few months after separation and was told his problem was "nerves" (SSA records, December 28, 1982 private opinion); and that his psychiatric troubles began in his early twenties (SSA records, August 23, 1993 private opinion).  

The Board finds that the foregoing evidence is "new" in that it was not before agency decision makers at the time of the May 1989 final denial of the claim.  Such evidence is "material" because it relates to unestablished facts necessary to substantiate his claim-current disability and a possible medical nexus to service (provided it can be shown that the psychosis manifested during service or to a compensable degree within one year of separation from service).  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a); 3.384.  Thus, such evidence-presumed credible for the limited  purpose of determining whether the claim should be reopened-raises  a reasonable possibility of substantiating the Veteran's claim.  See Shade, 24 Vet. App. at 118-19.

Accordingly, under these circumstances, the Board concludes that the criteria for reopening the claim for service connection are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for schizophrenia, previously characterized as a "nervous condition," to include psychosis, has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the matters remaining on appeal is warranted.

The Veteran was afforded VA examinations in March 2012 and June 2014.  In March 2012, the Veteran was evaluated to determine the nature and etiology of PTSD only.  The Veteran reported the following stressors: (1) the mysterious death of a friend unwitnessed by the Veteran, (2) an incident where he or someone in his unit had been medivaced, (3) his participation in a "hardship tour" during which he was threatened by an individual but did not feel he would be harmed, and (4) an incident involving money stolen from him while he was asleep.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD, and found that his psychotic symptoms are currently accounted for by a diagnosis of psychotic disorder NOS.

In June 2014, the Veteran was afforded a VA psychiatric examination to address any mental disorder other than PTSD.  The examiner diagnosed the Veteran with schizophrenia, in partial remission on medications.  The examiner concluded that it was less likely than not that such mental disorder was incurred in or caused by the claimed in-service injury, event or illness for the following reasons: "THERE IS NO EVIDENCE IN THE RECORD OF PSYCHOTIC SYMPTOMS DURING THE VETERAN'S ACTIVE DUTY SERVICE; HEADACHES ARE NOT KNOWN TO BE ETIOLOGICALLY RELATED TO SCHIZOPHRENIA; "NERVOUSNESS" IS A COMMON EXPERIENCE IN DAILY LIFE. THE PRESENCE OF NERVOUSNESS, IN ITSELF, IS NOT PREDICTIVE OF THE LATER DEVELOPMENT OF A PSYCHOTIC DISORDER."

The Board finds both the March 2012 and June 2014 VA examinations inadequate to resolve the Veteran's claims for  service connection. 

Pertinent to the claim involving PTSD, the March 2012 VA examiner failed to address all of the stressors listed in the Veteran's October 2009 and January 2010 VA Forms 21-0781, particularly the stressor concerning the Veteran's alleged witnessing of a suicide of a service member in a tower.  The June 2014 examiner failed to review the Veteran's records within VVA or VBMS, which contained the Veteran's recently-associated SSA records which included new relevant, historical records of the Veteran's psychiatric treatment.  

Pertinent to the claim involving schizophrenia, the Board finds that the June 2014 VA examiner did not adequately address the Veteran's earlier complaints of nervousness, especially since numerous medical records and the Veteran himself appear to have used the terms nerves and nervousness as a proxy or generic reference to other, potentially more serious psychiatric symptoms or issues.  See 1974 VA Treatment records (noting the Veteran complaints of "nervousness"); SSA records, July 31, 1980 medical record (noting that the Veteran was terminated from a job due to "nerves"); SSA records, December 22, 1982 medical record (noting the Veteran's trouble with "nerves" in service); February 1980 Compensation and Pension Application (identifying his disability as "psychotic/nerves 1980"); March 1989 Compensation and Pension Application (disclosing medical treatment for "nerves"); July 2009 VA Form 21-4138 (clarifying that he "used to call this [mental] condition 'nerves' but I have been diagnosed with schizophrenia and it may well be PTSD").  For example, even recent VA treatment records identify the Veteran's anti-psychotic medication, Olanzapine (Zyprexa), as prescribed "for nerves."  See December 30, 2008 VA Primary Care Note.  Additionally, the June 2014 VA examiner did not adequately address or explain whether the Veteran's symptoms of "nervousness," headaches, sensitivity to sounds, inability to sleep (all noted in his 1974 treatment records), and his treatment with psychiatric medication at the time could have been early signs of the long-standing psychotic illness the Veteran has struggled with for over 30 years.  

Under these circumstances, the Board finds that further medical examination and opinions-based on full consideration of the Veteran's documented medical history (to include the medical evidence noted above) and lay assertions, and supported by complete, clearly stated rationale-would be helpful in resolving the claims for service connection for schizophrenia and for an acquired psychiatric disorder other than schizophrenia, claimed as PTSD.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the Veteran is hereby advised that failure to report to the scheduled examination without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination--preferably, the notice(s) of examinations-sent  to him by the pertinent VA medical facility.

Prior to arranging for the above-noted examination, to ensure that all due process requirements are met, and the record is complete, the AOJ must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Although the Veteran's service treatment records appear to be complete, the record does not contain any clinical inpatient records pertaining to the Veteran's alleged in-service hospitalization(s).  Specifically, the Veteran has alleged that he was sent to a base doctor for "nerve problems" and that he was rushed to the hospital to pump his stomach after drinking alcohol where he was kept overnight.  See March 2012 VA examination.  He also alleged that he had a "breakdown" in service for which he was prescribed medications.  See October 9, 2008 VA Mental Health Intake Note.  Hence, the AOJ should undertake appropriate action to obtain any outstanding in-service treatment or hospital records.

Also, because it appears that the Veteran receives mental health treatment through VA, relevant, outstanding records should be sought on remand.  The last June 2014 SSOC reflects that the AOJ reviewed treatment records from the Birmingham VAMC from March 2001 to June 2014, however such records are not included within either the Veteran's paper or electronic claims files.  The record also contains records from Tuscaloosa VAMC from May 2008 to March 2009.  The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, the AOJ should obtain the Veteran's treatment records from Birmingham VAMC (dated since March 2001), and from Tuscaloosa VAMC (dated since March 2009), following the provisions of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection on appeal.

1.  Undertake appropriate action to locate any outstanding service treatment or clinical or hospital records concerning the Veteran's alleged treatment for a breakdown and overnight hospitalization.   Efforts should include, but need not be limited to, seeking additional clarification from the Veteran, and inquiry to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

2.  Obtain all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, to include from Birmingham VAMC (dated since March 2001), and from Tuscaloosa VAMC (dated since Mach 2009).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

3.  Send to the Veteran and his agent a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record .  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159..  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist.

The contents of the entire claims file (paperless and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(a) The examiner should clearly identify all current psychiatric disability(ies), to include schizophrenia and PTSD, and provide opinion commenting on the relationship (if any) between each such diagnosed disability and service.  

In rendering each opinion, the examiner must consider and discuss all relevant medical and lay evidence, to include in- and post-service medical documents, and all lay assertions.   

(b) If schizophrenia is diagnosed, the examiner should provide an opinion, consistent with sound medical principles, as to whether the disability  at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during service; (b) was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically related to service.  

The examiner is specifically asked to comment upon the significance, if any, of the Veteran's 1974 post-service complaints of "nervousness," headaches, sensitivity to sounds, inability to sleep, and receipt of psychiatric medication; and also the Veteran's statements that he began having trouble with his "nerves" in the army, sought treatment for such a few months after separation and was told his problem was "nerves" (SSA records, December 28, 1982 private opinion); and that his psychiatric troubles began in his early twenties (SSA records, August 23, 1993 private opinion).  

(c) If PTSD is diagnosed, the examiner should explain how the diagnostic criteria are met, to include identification of the stressor(s) underlying the diagnosis, and comment on relationship between the Veteran's symptomatology and the identified stressor(s).  Similarly, if the diagnostic criteria for PTSD are not met, the examiner should explain why.

The examiner is specifically asked to comment upon the significance, if any, of all stressors identified by the Veteran in the October 2009 and January 2010 VA Forms 21-0781-to include allegedly witnessing a suicide of a service member in a tower.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent  to him by the pertinent VA medical facility..

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his agent an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


